Citation Nr: 0600609	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-07 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease and herniated nucleus pulposus 
of the cervical spine with radiculitis.

2.  Entitlement to an initial rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 20 percent 
for left shoulder and upper arm condition.

4.  Entitlement to an initial rating in excess of 30 percent 
for left brachial plexopathy due to injury.

5.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.

6.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the left upper extremity.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 1989 
and from October 1991 to November 1999.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In July 2003, the veteran and his spouse testified at a 
videoconference hearing; a copy of the transcript is 
associated with the record.  At that hearing, the veteran 
withdrew his appeal with regard to an increased rating for 
chronic epididymitis and service connection for PPD 
converter.  38 C.F.R. § 20.204 (2005).  In March 2004, the 
Board remanded the case for further development.  Later, in a 
December 2004 rating decision, VA assigned higher initial 
rating for the veteran's lumbar spine disability of 60 
percent.

By letter dated in May 2005, the Board informed the veteran 
that the Veterans Law Judge (VLJ), who conducted his hearing 
in July 2003, was no longer employed at the Board and that 
the veteran had the right to another hearing before another 
VLJ.  In a June 2005 response, the veteran requested another 
videoconference hearing at the RO; as a result, in July 2005, 
the appeal will be remanded so the RO could schedule a 
hearing.  In August 2005, the veteran and his spouse 
testified at a videoconference hearing before the undersigned 
VLJ; a copy of the transcript is associated with the record.  
In September 2005, corrections were made to the issues listed 
in the July 2005 Board remand, leaving the issues on appeal 
as described above.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  The veteran's cervical spine disability is manifested by 
degenerative disc disease with a herniated nucleus pulposus 
and radiculopathy, severe limitation of motion; but is not 
manifested by pronounced intervertebral disc syndrome (IDS) 
of the cervical spine or unfavorable ankylosis of the spine 
and has not resulted in incapacitating episodes of IDS 
requiring prescribed bed rest.

3.  The veteran's service-connected lumbar spine disability 
is manifested by severe limitation of motion of the lumbar 
spine and lumbosacral strain with complaints of pain and 
pronounced IDS of the lumbar spine, but is not manifested by 
unfavorable ankylosis of the thoracolumbar or the entire 
spine and has not resulted in incapacitating episodes of IDS 
requiring prescribed bed rest.

4.  The veteran's left shoulder and upper arm (minor) 
disability more nearly approximates limitation of motion to 
25 degrees from the side when pain is considered.

5.  The veteran's left brachial plexopathy due to injury is 
not manifested by severe incomplete paralysis.

6.  The veteran's migraine headaches are manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

7.  The veteran's left upper extremity disability is not 
manifested by no remaining effective function other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow with use of a suitable 
prosthetic appliance.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease and herniated nucleus pulposus of 
the cervical spine with radiculitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5290, 5293 
(2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2005).

2.  The criteria for a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2005).

3.  The criteria for a 30 percent rating for veteran's left 
shoulder and upper arm (minor) have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2005).

4.  The criteria for a rating in excess of 30 percent for 
left brachial plexopathy due to injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.124a, Diagnostic Code 8513, 8613, 8713 (2005).

5.  The criteria for a 50 percent rating for veteran's 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).

6.  The criteria for special monthly compensation based on 
loss of use of the left upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.350(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), was enacted and became effective.  This law 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA also revised the 
regulations effective November 9, 2000.  See 66 Fed. Reg. at 
45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
claims.  The veteran was afforded the opportunity to provide 
lay or medical evidence, which might support his claim.  He 
and his spouse testified at an August 2000 RO hearing and two 
videoconference Board hearings.  In compliance with the 
Board's March 2004 remand, in March and June 2004 VCAA 
letters and a December 2004 supplemental statement of the 
case (SSOC), VA provided the veteran the notice required by 
the VCAA and asked the veteran to indicate health care 
provider information and to identify, or supply, records in 
support of his claims and informed him that he would be 
scheduled for another examination.  The veteran did not 
supply additional information in response to the March and 
June 2004 VCAA letters.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Service and VA treatment records, VA examination reports, 
hearing transcripts, and various lay statements have been 
associated with the claims file.  In February and March 2000, 
June and July 2001, February 2002, and July 2004, the veteran 
was afforded VA examinations.  In December 2004, his claims 
were readjudicated and a rating decision and SSOC were 
issued.  In the May 2001, June 2002 and March and June 2004 
VCAA and various duty to assist letters, rating decisions, a 
Board remand, statements of the case (SOCs) issued in March 
2000, October 2002 and April 2003, and three SSOCs, and their 
cover letters, VA notified the veteran of what information it 
had received and what information he needed to establish 
entitlement to higher ratings or to SMC, and advised him of 
what VA would, or had done, and what information he should 
provide in support of his claims.  Moreover, the October 2002 
SOC and the July 2003 VLJ informed the veteran of what he 
needed to show for entitlement to SMC.  The veteran and his 
spouse presented testimony at another videoconference 
hearing, in August 2005.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
March 2004 and July 2005 remands with regard to the issues 
discussed in this decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

As noted above, in Pelegrini, the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
one of the unfavorable AOJ decisions was already decided 
prior to VCAA enactment.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice with regard to higher ratings for the 
veteran's cervical and lumbar spine disorders was provided to 
the appellant after the initial adjudication, the appellant 
has not been prejudiced thereby.  This is so because the 
content of the notices provided to the appellant on his 
increased rating claims in various VCAA letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Board also notes that none of the VCAA letters informed the 
veteran of what was needed to establish entitlement to SMC; 
however, the reasons and basis section of the October 2002 
SOC and the July 2003 VLJ specifically explained to the 
appellant what the evidence must show in order to establish 
SMC.  Moreover, since the remainder of the increased rating 
issues stem from the initial decisions granting service 
connection for which VA had already given the § 5103(a) 
notice, when as here VA received notice of disagreement that 
raises a new issue(s), 38 U.S.C. § 7105(d) (West 2002) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but 38 U.S.C. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue(s).  
See VAOPGCPREC 8-2003.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including testifying at three 
separate hearings.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.    See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Background

Service medical records show no spinal or left upper 
extremity disorder present at the time of entry on active 
duty.  In April 1996, the veteran complained of chronic low 
back pain with radiculopathy to the left lower extremity.  
Initial diagnoses included mechanical low back pain.  His 
symptoms persisted and later radiological findings showed 
degenerative disease of the lumbar spine.  In February 1995, 
the veteran was injured, after another soldier fell on him 
during the fast-roping accident while descending from a 
helicopter.  The veteran sustained neck and back injuries as 
well as injuries to his left shoulder and arm.  He underwent 
physical therapy without significant improvement of symptoms.  
An August 1998 magnetic resonance imaging (MRI) scan showed 
degenerative disc disease at multiple levels as well as 
herniated nucleus pulposus at C5.  Electromyograph (EMG) and 
nerve conduction studies assessing the left upper extremity 
numbness documented C6 radiculopathy.  The EMG and nerve 
conduction studies also showed bilateral lower extremity 
radiculopathy.  At his last follow-up treatment in April 
1999, the veteran was issued a permanent physical profile for 
his cervical and lumbar spine disorders.  A Physical 
Evaluation Board (PEB) examination of the cervical spine 
revealed flexion was to 15 degrees; extension was to 25 
degrees.  He had a positive Spurling test with reproduction 
of left arm symptoms with side bending of the neck to the 
left.  Rotation was to 45 degrees, bilaterally.  Motor 
strength testing of the upper extremities showed 5/5 in all 
major muscle groups except for the left triceps which was 
4/5.  A May 1999 PEB memorandum reflected that due to his 
physical impairments, the veteran could no longer perform his 
duties in his primary MOS for the past 12 months and his 
injuries prevented his unit from utilizing him in any 
productive manner; therefore, it was recommended that he be 
separated from service.

In a January 2000 rating decision, the RO granted service 
connection for degenerative joint disease and herniated 
nucleus pulposus of the cervical spine and assigned an 
initial 20 percent rating, effective November 9, 1999.  

A February 2000 VA orthopedic examination revealed that a May 
1998 MRI scan showed degenerative disc disease at L4, L5, and 
S1.  A May 1999 EMG of the lower extremities reflected 
atrophy of the first extensor digitorum brevis of the left 
foot.  The veteran complained of chronic lower back pain, 
indicating that he avoided bending or lifting whenever 
possible.  He stated he was particularly careful with any 
twisting or any rotational-type movement of the trunk.  The 
veteran was most comfortable standing, as extended periods of 
sitting or walking caused increased back pain.  He described 
pain radiating out of the back into the left leg down to 
about the level of the calf.  If the pain was severe enough, 
it radiated into the left groin region.  The left foot would 
get cold without numbness or tingling of the foot.  The 
veteran also reported having had some numbness and tingling 
in the left back region.  On examination, the veteran was 
able to stand erect.  He walked with apparent difficulty.  
Range of motion testing revealed: flexion to 50 degrees; 
extension to 20 degrees; and lateral bending to 20 degrees, 
on the right, and to 15 degrees, on the left.  He had 
increased pain on motion.  Strength was 5/5 in the lower 
extremities except the left extensor hallucis longus, which 
was 4/5.  He was able to heel and toe walk; he was able to 
squat and rise again, although this caused back pain.  
Reflexes and sensation to pinprick were intact in the lower 
extremities.  Sitting straight-leg raising was mildly 
positive on the left.  Impression was chronic low back pain 
with evidence of degenerative disc disease at L4, L5, and S1 
with arthritis secondary to trauma noted.  As far as the 
DeLuca provisions, the examiner indicated that the veteran 
had pain on range of motion testing.  

At a subsequent March 2000 VA neurological examination, the 
veteran reported that since the fast-roping accident in 1995, 
he had had back and neck pain along with persistent numbness 
in the left upper extremity.  Initially, he tried physical 
therapy and injections, but it did not help.  He complained 
of persistent numbness in the left upper extremity and 
persistent neck pain to the left shoulder, left arm, and to 
the last three fingers of the left hand.  The veteran 
reported that when he held things in his left hand, he drops 
them and that he also gets twitching and giving out.  When he 
tries to use the left hip, pushing for holding things, he 
drops them.  While walking, he catches the toe and also has 
problems walking.  He indicated that he had constant back 
pain going down to the left foot (to the calf and ankle) and 
that he felt cold in the toes, along with tingling in the 
left foot.  The veteran also reported tingling in the back on 
the left side, from the cervical to the lumbar spine.  He 
indicated that his back pain was getting worse and also was 
worse with sitting or coughing.  Sometimes, if he turns 
wrong, the pain gets worse.  Taking Motrin helps sometimes, 
but Tylox and Toradol did not help.  When trying to go to the 
bathroom, he gets hesitancy.  Sometimes, he needs to take a 
laxative and at times he has constipation.  The veteran does 
not do any chores.  An October 1998 MRI showed degenerative 
changes and a small disc bulge at C5-C6, causing effacement 
of the anterior thecal sac on the left, as well as a mild 
neuro foraminal impingement on the left; degenerative changes 
and bony eburnation, causing a very minimal neuro forminal 
impingement on the left at C6-C7 as well.  An MRI of the 
lumbar some spine revealed degenerative disc disease at L4-L5 
as well as at L5-S1.  

September 1998 nerve conduction studies of the left upper 
extremity reflected electrophysiological evidence of chronic 
or old C6-C7 radiculopathy but no evidence of C5-T1 
radiculopathy in the left upper extremity or any neuropathy.  
Nerve conduction studies of the lower extremities showed no 
evidence of radiculopathy or neuropathy, fibular or sural 
neuropathy or left tibial neuropathy.  On examination, the 
veteran was able to take a few steps and heel and toe, 
although he complained of pain.  He was able to tandem walk.  
On motor examination of the left upper extremity, a very mild 
atrophy of the left brachioradialis near the elbow was noted.  
There was no atrophy in the lower extremities.  Power in the 
left upper extremity was 4-4-/5, secondary to pain.  Left 
lower extremity power was 4-4/5, also secondary to pain.  
Deep tendon reflexes in the left upper extremity were +1.  In 
the left lower extremity, left knee jerk was +1 and left 
ankle jerk was absent.  Plantar on the left side was mute.  
On sensory testing, there was mild hyperesthesia in the left 
arm laterally; decreased pinprick in the left forearm and 
hand; and decreased vibration at the left elbow and in the 
left lower extremity.  On position sensory testing, left toe 
was absent.  The impression included chronic back pain with 
cervical radiculopathy and degenerative changes with a small 
disc bulge at C5-C6 and degenerative changes at C6-C7.  
Chronic low back pain with lumbosacral radiculopathy and 
degenerative disc changes at L4-L5 and L5-S1.  Although the 
veteran had radicular symptoms from his back pain, he 
complained of constant pain and had limitation secondary to 
his pain and also radicular symptoms in his left upper 
extremity.

In a March 2000 memorandum, the veteran's commanding officer 
from July 1998 until his retirement from medical disability 
in November 1999, stated that, due to the nature and extent 
of the veteran's physical injuries, he could no longer 
function as a special forces senior communications start; and 
that, during this time frame, it became apparent that the 
veteran's conditions had actually worsened to the point where 
he could not function in any active-duty capacity whatsoever.  
The commander noted that the veteran seriously injured his 
back in April 1995, while conducting fast-roping training, 
when another soldier knocked him from the rope causing him to 
fall, with full combat equipment, from a height 50 feet to 
the ground; that the veteran recovered somewhat from this 
accident but was never again able to function at 100 percent 
capacity; that, at the time of his assumption command in July 
1998, the veteran was able to perform numerous arduous 
physical tasks associated with his MOS only by a tremendous 
effort of will and all the while in severe and continuous 
pain; and that during the next few months there was a steady 
deterioration in his condition, where the veteran went from a 
limited profile for physical training to an inability to do 
physical training at all, to include the Army Physical 
Fitness Test.  The veteran's full range of duties normally 
included such physically demanding tasks as carrying 
rucksacks weighing up to 90 pounds cross-country for 
distances of 12 miles or more; and lifting and carrying heavy 
loads to include team boxes weighing over 200 pounds (usually 
a two-man lift), carrying large ammo crates, handling heavy 
weapons systems such as the 50 caliber machine gun and MK 19 
automatic grenade launcher.  By March 1998, the veteran was 
completely unable to perform these tasks and was assigned to 
administrative duties; it soon became apparent that he had 
difficulty performing administrative tasks because his 
condition had declined to the point that he could not remain 
on his feet for more than five minutes at a time.  His 
commanding officer added that there was no question in his 
mind that the veteran's injuries were very real, very severe, 
and of a nature that would adversely impact on the veteran's 
health and his ability to earn a livelihood the rest of his 
life.

In an April 2000 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned an initial 10 percent rating, effective November 
9, 1999.

In August 2000, the veteran and his wife testified at an RO 
hearing.  The veteran said that VA had neglected to set up 
follow-up appointments for physical therapy for his back 
disorder and, therefore, he was not on any prescribed 
medication but was taking Motrin and ibuprofen.  He noted 
that these over-the-counter drugs did not relieve the pain 
from his back and spinal injury.  The veteran testified that, 
in a two week period, he was spending about 5 days out of 14 
days in bed on his back, that he has muscle spasms and 
cramps, and that his pain level was an 8 or 9 on a scale of 1 
to 10, and that he gets only two hours of sleep a night if he 
is lucky.  Because of back pain he does nothing but sit at 
home.  With lifting, he will have an adverse reaction.  The 
veteran said he had muscle spasms in his cervical spine and 
indicated that when he was on active duty he was given muscle 
relaxants and codeine, Toradol, and Demerol to reduce the 
pain.  He indicated that his wife had to dress him, get him 
out of bed, and help him get around.  His wife indicated that 
the veteran could not lift his legs, for example, he could 
not pick his foot up to get out of the bathtub.  The veteran 
stated that he had radiation of pain from his low back into 
his legs and also around his groin and hips, usually on the 
left side.  For pain relief, he would lie on the floor with 
his feet in the air to take compression off.  Riding in a car 
sets him back for about two days.  His wife said that the 
neurosurgeon told him he was not a candidate for surgery.  
The veteran indicated that he did not want his back fused.  
He took 600 milligrams of Motrin or ibuprofen at least twice 
a day to relieve his headaches.  

A September 2000 VA general medical examination report 
revealed a history of chronic back pain from disc disease at 
L3 and L5 and also chronic cervical spine pain at C6 and C7 
from a fall injury in 1995.  The veteran had radiculitis in 
his left upper extremity and his left lower extremity.  On 
physical examination, the veteran's posture and gait was 
normal.  The veteran complained of some stiffness of his 
cervical spine, there was no neck mass or thyromegaly noted.  
Neurologic examination was intact.  Diagnoses included 
chronic arthralgia of multiple joints, including the cervical 
and lumbosacral spine with history of degenerative joint 
disease/disc disease with radiculopathy.

An October 2000 VA MRI of the lumbar spine showed left 
central posterior herniation of the L5 disc and broad-based 
central herniation of the L4 disc.  Contemporaneous MRI of 
the left shoulder showed minimal degenerative change in the 
acromioclavicular (AC) joint without any significant bulging 
of the AC joint capsule.  The impression was increased signal 
in the rotator cuff tendon near its insertion onto the 
humerus, consistent with tendinosis.  An MRI of the cervical 
spine showed herniation at C5, left paracentral; herniation 
at C6, central; and herniation at C7, right paracentral.  An 
MRI of the thoracic spine was normal.

In a February 2001 rating decision, the RO assigned a 40 
percent rating for degenerative disc disease and herniated 
nucleus pulposis of the cervical spine and a 20 percent 
rating for degenerative disc disease of lumbar spine, 
respectively, back to November 1999.
 
VA medical records from May 2000 to March 2001 show a history 
of cervical spine injury in 1995, with pain in neck, left 
shoulder, and lower back since then and headaches on the left 
side at an initial May 2000 visit.  The assessment was 
cervical and lumbar disk disease.  A February 2001 
neurosurgery note revealed mild range of motion limitation 
due to posterior neck pain; brachial plexus tenderness to the 
left lower extremity and the fourth and fifth digits of his 
left hand; and mild motor decrease in his biceps and triceps 
due to tender left shoulder with significant decrease in grip 
and intrinsics on the left.  Toe, heel, and tandem gait was 
noted as okay.  MRIs revealed multiple small protrusions at 
C6, C7, L4, and L5 with no massive compression roots.  
Impression was C8 radiculopathy on the left versus brachial 
plexopathy and L5-S1 radiculopathy on the left.  A February 
2001 myelogram of the lumbar spine revealed intrusion into 
thecal sac was present at L4-L5, L5-S1, and, to a lesser 
extent, at L3-L4, indicating mild concentric disc bulging.  A 
limited cervical myelogram showed posterior spondylosis 
present at C5-C6 with disc protrusion suggested at C6-C7.  A 
March 2001 post-myelogram computed tomography (CT) scan of 
the lumbar spine showed minimal central disc bulging at L3-
L4; mild concentric bulging at L4-L5 and L5-S1.  A post-
myelogram CT of the cervical spine reflected poor filling of 
the left root sleeves, particularly at mid and lower levels 
of the cervical spine; mild posterior spondylosis at C5-C6; 
and a mild central protrusion at C6-C7.  A March 2001 record 
notes that the veteran had problems with shoulder pain, 
cervicobrachial syndrome, backache, displacement of cervical 
intervertebral disc without myelopathy, displacement of 
lumbar intervertebral disc, and tendinitis.  The veteran 
declined surgery for his spinal problem and complained of 
pain in the neck and shoulder and some pain into his legs.  
He was also continuing to suffer from migraine headaches, 
which he was told might be related to his back injury.  He 
was on an increased dose of Neurontin.

At a June 2001 VA spine examination, the veteran complained 
of chronic neck and low back pain; he had pain with turning 
the head to the left and any activities such as bending, 
lifting, twisting, or carrying causes increased pain.  He 
described pain radiating out into the left arm down to the 
hand with numbness over the palmar aspect of the hand and 
fingers.  The veteran also complained of pain into the left 
periscapular region and pain in the back into the left leg 
down to about the level of the ankle.  The veteran indicated 
that he had had several in-service episodes of what appeared 
to be subluxation of the shoulder, which felt as if the 
shoulder was just about to dislocate and would more or less 
hang up.  He continued to have chronic left shoulder pain and 
limitation of motion.  The veteran had been going to physical 
therapy and a note dated in June 2001, described flexion and 
abduction limited to 40 degrees.  He had normal internal 
rotation and 30 degrees of external rotation.  The veteran 
stated that he could not lift his arm over his head secondary 
to pain and weakness.  He is a right-hand dominant 
individual.  On examination, range of motion of the cervical 
spine showed: flexion to 40 degrees; extension to 30 degrees; 
right lateral rotation to 55 degrees; and left lateral 
rotation to 30 degrees with pain on extremes of left lateral 
rotation.  The veteran had pain extending into the left upper 
trapezius, the left periscapular region, as well as the left 
shoulder with cervical extension.  Tenderness was noted to 
palpitation in the left paracervical region as well as the 
left trapezius and left scapular area.  Range of motion of 
the left shoulder was: flexion to 60 degrees and abduction to 
30 degrees, actively; flexion to 100 degrees, abduction to 
110 degrees, and internal and external rotation to 90 
degrees, passively.  Some pain was noted on all range of 
motion testing of the shoulder, involving the neck, 
trapezius, scapula, and shoulder region.  No deltoid atrophy 
was noted.  There was tender palpitation of the anterior 
aspect of the shoulder and also in the area of the coracoid 
process.  There was simply no way to evaluate stability of 
the shoulder secondary to pain, limitation of motion, and 
guarding.  The veteran was able to stand erect; no spasm and 
tenderness was noted.  On range of motion testing of the 
back: flexion was to 45 degrees; extension was to 25 degrees; 
right lateral bending was to 25 degrees; and left lateral 
bending was to 20 degrees.  There was pain with motion.  The 
veteran was able to heel and toe walk but could only do a 
partial squat with complaints of back pain.  The impression 
included degenerative disc disease of the cervical and lumbar 
spine and residuals of a shoulder injury with dislocation per 
history, MRI evidence of supraspinatus tendonitis with marked 
pain, guarding, and limitation of motion.  The examiner added 
that pain could further limit functional ability during a 
flare-up or with increased use.  The examiner opined that it 
was likely as not that the veteran had had rather chronic 
severe problems related to his left shoulder since his 1995 
injury.

At a July 2001 VA neurological disorders examination, the 
veteran gave a history of migraine headaches after his 1995 
accident.  They start in the paracervical region and radiate 
forward and are associated with intolerance to light and 
frequently with nausea.  In service, he was given Imitrex and 
Compazine.  He reported that he continued to experience 
migraine headaches about once weekly, adding that they most 
commonly occur when he is relaxing.  Examination of the neck 
revealed no bruits.  Cranial nerves II through XII were 
intact and normal.  Motor examination showed mild atrophy of 
the brachioradialis in the left upper extremity.  Strength 
was somewhat difficult to assess on the left and because of 
the presence of pain in the arm and shoulder.  Deep tendon 
reflexes were slightly diminished in the left upper extremity 
as compared with the right.  They were hypoactive, but 
symmetrical in the lower extremities.  No Babinski sign was 
present.  Sensory examination revealed a subjective diffuse 
decrease in pinprick perception from the knee down in the 
left leg and diffusely in the left upper extremity.  
Cerebrallar testing was normal as was gait and stance.  The 
veteran's described headaches were compatible with a 
diagnosis of migraine.  

In a July 2001 statement, the veteran's former medic 
indicated that he had treated the veteran with pain 
medications and physical therapy over four years for injuries 
resulting from the 1995 accident to include: severe pain and 
weakness of the back and spinal area; numbness, burning, 
pain, and weakness of the left shoulder and arm; and 
increasing incidence of severe headaches later diagnosed as 
migraines.  Over time, he saw the deterioration, atrophy, and 
loss of strength in the left arm and hand, resulting in an 
inability to perform as a soldier in the special forces.

VA treatment records from April 2001 to July 2001, show that, 
in April 2001, the veteran was given an initial evaluation 
for occupational therapy.  Active range of motion of the left 
shoulder was flexion to 27 degrees; extension to 32 degrees; 
adduction/abduction to 31 degrees; internal rotation to 35 
degrees; and external rotation to 6 degrees.  Elbow 
extension/flexion was to 135 degrees.  The assessment was 
severe limitation in shoulder flexion and abduction and 
internal and external rotation with moderate limitation of 
shoulder extension of the left arm; poor strength in left 
shoulder flexion, extension, abduction, and rotation; fair 
strength in shoulder adduction, double extension, wrist 
flexion, and metacarpal phalangeal (MP) and proximal 
intraphalangeal (PIP) flexion of the fifth finger; good 
strength and forearm supination and wrist extension; within 
normal limits in elbow flexion and flexion of fingers one 
through four in all joints of the left hand; left-hand severe 
grip deficit; moderate pinch deficit; and mild to moderate 
difficulty with left extremity dressing, accessibility, 
driving/riding in a car, toilet transfers, and bathing.  At a 
May 2001 physical therapy visit, the veteran complained of 
his arm twitching in the morning and trouble holding anything 
in his left hand.  He indicated that he did not have much 
grip, his arm was weak, and there was muscle atrophy.  The 
veteran was seen for a tender anterior glenohumeral joint 
with minimum cervical spine tenderness, in June 2001.  A July 
2001 neurosurgery examiner indicated that the veteran was now 
taking 800 milligrams of Neurontin three times a day, which 
had decreased pain to the point where the veteran might be 
able to live with.  The veteran complained of increased 
weakness in the left arm and pain in both the neck and arm.  
He described pain running from between the neck and shoulder 
down into the scapular area, and down at the triceps into the 
dorsal aspect of the back of the medial three fingers.  Grip 
strength measurements had decreased.  On examination, 
decreased grip strength of the left hand and decreased left 
shrug of shoulder was noted; left upper extremity strength 
was measured at 4/5 for the triceps and interossei and 5/5 in 
the biceps.  Sensory testing showed decreased sensation in 
the posterior left brachium, lateral antebrachium, and dorsal 
lateral to fingers.  The assessment noted that a myelogram 
ruled out cervical radiculopathy so the veteran probably 
suffered from brachial plexopathy.

In a September 2001 rating decision, the RO awarded service 
connection for a left shoulder and upper arm condition and 
assigned an evaluation of 20 percent, effective February 12, 
2001.  

At a February 2002 VA muscle examination, the examiner added 
that there was a history of numerous dislocations of the left 
shoulder and the offer of reconstructive surgery, which was 
declined by the veteran.  The veteran described constant pain 
in the left shoulder and essentially the entire left arm 
radiating from the neck all the way down to the hand.  Due to 
pain, weakness, and instability of the left shoulder, the 
veteran was careful with any lifting, carrying, pushing, or 
pulling-type movement.  He said that he was unable to reach 
overhead.  Examination of the left shoulder was somewhat 
difficult secondary to pain and guarding.  The veteran had 
rather deep-seated pain to palpitation of the AC joint as 
well as over the anterior aspect of the shoulder.  On range 
of motion testing, active flexion was to 65 degrees with 
further passive flexion to only 70 degrees.  Active abduction 
was to 45 degrees with further passive abduction to only 50 
degrees.  Passively, internal rotation was to 50 degrees and 
external rotation was to 60 degrees.  There was pain on all 
range of motion testing and significant weakness associated 
with pain on attempts at strength testing.  It remained 
difficult and practically impossible to evaluate for 
instability of the shoulder secondary to continuing pain, 
limitation of motion, and guarding.  The impression included 
residuals of left shoulder injury with history of 
dislocations--prior MRI evidence of supraspinous tendonitis; 
and continuing neck pain and cervical radiculopathy and also 
probable left brachial plexopathy due to injury, which is 
separate from his previous service-connected left shoulder 
problem and left arm condition.  The examiner added that the 
veteran remained markedly symptomatic with continuing 
findings of pain, guarding, and limitation of motion and that 
he could not use the upper left extremity due to constant 
pain and numbness.

At a February 2002 VA neurological disorders examination, 
there was mild atrophy in the left arm and shoulder muscles.  
The veteran was unable to raise the left upper extremity and 
did not push against resistance with his left upper 
extremity.  In the lower extremities, knee-jerk was 1, left 
side; ankle jerks were absent.  There was decreased pinprick 
sensation in the left upper extremity and decreased vibration 
in the left upper extremity, left ankle and toes.  The 
impression included left brachial plexopathy.  The examiner 
added that the veteran had weakness, constant pain, and 
numbness in the left upper extremity.  Although the veteran 
had neck pain and cervical radiculopathy, he also probably 
had left brachial plexopathy due to injury, which was 
separate from his service-connected left shoulder and arm 
condition.  The veteran could not use the left upper 
extremity because of constant pain and numbness.

VA treatment records from July 2001 to May 2002 show 
continuing physical therapy for his left arm and back and a 
neurology consultation for his migraines.  In July 2001, the 
veteran was on 2400 milligrams of Gabapentin per day, which 
helped to reduce his pain level to 5-6 on a scale of 1 to 10.  
The veteran also took Percocet and morphine slow release, but 
he still had pain in the left side of the neck, down to 
scapular and left shoulder and into the left arm to the 
fingers.  The pain in the left scapular was constant.  The 
veteran also got twitching and tingling in the left upper 
extremity and had chronic headaches.  He reported getting 
migraine-type headaches two to three times per month, 
describing it as intense pain, but not throbbing.  In between 
the headaches, he had more neck pain to the back of the head.  
He also complained of numbness in the left lower extremity.  
On examination, decreased pinprick sensation was noted in the 
left upper extremity, not in a dermatomal pattern, and 
decreased vibration in the left shoulder.  No significant 
atrophy or involuntary movements was noted on motor 
examination.  The impression was chronic headaches, migraine 
type, about two to three times per month with relief using 
Imitrex; and chronic neck and back pain with some relief 
using Gabapentin.  At a November 2001 follow-up for migraine 
headaches and chronic neck and back pain, the veteran 
complained of pain in the left shoulder and numbness 
radiating from the elbow to the index finger, which seem to 
be aggravated by leaning his head back.  He also complained 
of burning pain under his right scapular region.  All is 
worse with movement.  Tenderness was noted along the left 
shoulder and posterior left upper arm.  On examination, the 
left hand exhibited mild edema, redness, and decreased 
strength.  There was decreased sensation in the posterior 
arm.  The assessment was chronic shoulder and arm pain, 
migraine headache, and chronic leg pain and lumbar 
radiculopathy.  At a January 2002 physical therapy 
consultation, the veteran's posture was poor, standing flexed 
and bent with his head to the right.  He had a protruded head 
posture and a torticollis to the right.  The veteran had a 
major loss of rotation to the left, major loss of extension 
retraction, and moderate loss of flexion.  Side bending on 
the left caused severe exacerbation of neck, scapula, and arm 
symptoms.  The left shoulder passive range of motion was 
measured as:  flexion to 85 degrees; abduction to 74 degrees; 
internal rotation to 26 degrees with the arm in the plane of 
the scapula; internal rotation to 58 degrees with the arm in 
the plane of the scapula; horizontal adduction to 19 degrees; 
and hyperextension to 20 degrees.  Active range of motion of 
the left shoulder was measured as: flexion to 54 degrees; 
abduction to 52 degrees; and external rotation to zero 
degrees.  Internal rotation was within normal limits.  The 
veteran had very positive brachialgia signs in the left arm.  
An April 2002 physical therapy note reflects significant 
trigger points in the left upper back/scapula area by 
palpation and very poor range of motion of the left arm.

In a May 2002 rating decision issued in June 2002, the RO 
granted service connection for migraine headaches and 
brachial plexopathy due to injury and assigned separate 
initial ratings of 30 percent for each of these disabilities, 
effective November 9, 1999.

VA medical records from August 2002 to March 2003 show 
continuing treatment for chronic neck pain, cervical and 
lumbar radiculopathy, and migraine headaches.  Pain generally 
was noted to be an 8 on a scale of 1 to 10.  An August 2002 
orthopedic surgery note revealed 4/5 grip, wrist extension, 
4-5/5 wrist flexion in the left arm, and worsening brachial 
plexopathy.   A November 2002 neurosurgery note shows left 
biceps/triceps/brachial atrophy as compared with the right 
upper extremity. 

At a March 2003 VA joints examination for his right knee 
disability, the veteran moved about the room with a 
satisfactory gait pattern.  He was noted to have increased 
back pain on range of motion testing of the right leg.  
Impression was patellofermoral syndrome of the right knee 
with symptomatic medial synovial plica.

In June 2003 statements, some of the veteran's former 
comrades and executive officer reiterated the circumstances 
surrounding the 1995 fast-roping accident, where the veteran 
sustained injuries to his spine and left shoulder, and the 
veteran's performance following that incident.  The veteran 
began to experience numbness in his extremities and intense 
pain performing duties to include ruck marching, airborne 
jumps, running, and lifting.  In addition, the veteran 
experienced periodic migraine headaches that were quite 
severe and prompted a comrade to inquire whether he needed 
assistance on several occasions.  The veteran began missing 
workdays and having to leave early on other days during each 
month, averaging three or four days per month for headaches.  
The veteran was also absent from duty or sent home multiple 
times during the month for problems with his back and left 
arm, averaging four or five days a month.  Over the course of 
several years following the incident, the veteran's condition 
continued to worsen to the point that he was missing work on 
a regular basis and he was eventually granted medical 
retirement for his disabilities.

At a July 2003 Board videoconference hearing, the veteran 
testified that he went to physical therapy at the Gulfport VA 
medical facility, where they gave him a TENS unit for pain 
and tried pool therapy.  The VA sent him to neurosurgery and 
orthopedic surgery at the New Orleans VA Medical Center 
(VAMC).  The orthopedics offered reconstructive surgery on 
the shoulder joint to try to get some range of motion back 
and neurosurgery found brachial plexopathy, nerve damage in 
the shoulder, and later did grip and strength testing with 
noticeable worsening, such as in the left biceps, left arm, 
and shoulder areas.  Both the veteran and his spouse 
indicated that he had limited range of motion in his left 
arm.  The veteran testified that his grip strength was pretty 
much nil, that his left arm was not responsive, and that he 
took Gabapentin and Neurontin, adding that some nerves were 
damage and were completely numb.  For the pain in his left 
arm and shoulder, they were giving him Percocet, time-release 
morphine, Neurontin, and Flexeril, twice a day, noting that 
his pain level was between 7 and 8 on a scale of 1 to 10.  He 
averaged three prostrating migraine headaches a month.  The 
veteran indicated that he had not applied for Social Security 
disability.  He stated that what he really wanted was a 
permanent 100 percent schedular rating, indicating that his 
cervical spine and migraine headache disabilities should be 
rated higher.  The parties agreed that VA should look at the 
issue of special monthly compensation for the loss of use of 
the left upper extremity.  The veteran indicated that the 
only properly functioning part of his left arm was his 
biceps.  He had no grip strength, could not raise his arm 
even to shoulder level, and could really do nothing with his 
left hand.  The veteran stated that he would not be equally 
well served by an amputation of his left arm at the shoulder, 
but that he would at least be as equally well served by an 
amputation through the elbow with a suitable mechanical 
prosthetic replacement.  He could wipe sweat off his forehead 
and could still wiggle his fingers, but he could not hold 
anything in his left hand.  

At a July 2004 VA spine examination, the examiner noted that, 
since he last examined the veteran in June 2001, the veteran 
has continued to have chronic neck and low back pain, which 
varies in severity.  The veteran reported that lateral 
flexion or left lateral rotation of the neck caused pain 
radiating into the left scapular region and down the left arm 
into the index and long fingers of the left hand.  He 
described numbness involving essentially the entire arm and 
hand.  The veteran stated that he had low back pain, which 
radiated into the groin bilaterally and down in the hand and 
his left leg down to the calf.  He had no loss of bowel or 
bladder control.  But he stated that he had back pain at 
least half of the time whenever he tried to have a bowel 
movement.  The veteran has not worked since his retirement 
from the military.  Regarding his activities of daily living, 
the veteran is able to feed, bathe, groom, and dress himself; 
all of these motions are done with the use of the right arm 
only.  He uses a shower chair.  His bathroom has handicap 
adaptations.  The veteran uses a long handle device to put on 
his socks and shoes, generally preferring to wear slip-on 
shoes or sandals.  He is careful with any bending and usually 
squats rather than bends.  The veteran avoids lifting.  He is 
generally more capable standing as opposed to sitting.  
Normal walking is okay.  Driving or riding for extended 
periods of time is bothersome.  On a trip, he has to stop to 
get up out of the car every couple hours or so.  Regarding 
flare-ups, the veteran described constant pain, which is 
approximately at a level of 7 out of 10.  The veteran has not 
had prescribed bed rest for the last year, but he is 
generally unable to sleep more than two or three hours at a 
time.  He has to change positions at night between his bed 
and his recliner.  His medications include time-release 
morphine, Percocet for breakthrough pain, Flexeril, and 
amitriptyline.  He takes other medications for his migraine 
headaches.  Since the February 2002 examination of the 
veteran's left shoulder, he continues to avoid any attempts 
to use his left arm.  The veteran complained of pain with any 
attempts of lifting, carrying, pushing, or pulling type 
movements.  He cannot reach overhead.  The veteran does not 
use a cane, sling, or brace.  The veteran has markedly 
limited function and use of the left arm.  Regarding flare-
ups, the veteran has constant pain in the shoulder as opposed 
to flare-ups.  

On physical examination, the veteran could walk with a 
satisfactory gait pattern.  Examination of the neck revealed: 
right lateral rotation to 60 degrees; left lateral rotation 
to 20 degrees; flexion to 40 degrees; extension to 30 
degrees; right lateral flexion to 35 degrees; and left 
lateral flexion to 5 degrees.  The veteran had rather 
significant pain with left lateral rotation, extension, and 
left lateral flexion of the neck.  There was no additional 
limitation of motion after repetitive motion.  There is no 
tenderness or spasm noted.  Examination of the left arm 
revealed range of motion, active over passive of: flexion to 
60/70 degrees; abduction to 40/50 degrees; internal rotation 
to 50/50 degrees; and external rotation to 35/45 degrees.  
The veteran had pain in all range of motion testing with 
demonstrable guarding throughout the examination secondary to 
pain.  He described tingling in the index and long fingers of 
the left hand and range of motion testing.  The veteran had 
rather generalized tenderness to palpation of the shoulder, 
particularly over the area of the AC joint and over the 
coracoid process.  There was no additional limitation of 
motion after repetitive motion.  Pulses sign was somewhat 
difficult to evaluate secondary to pain and guarding but 
appeared to be positive.  Strength in the shoulder was 
difficult to assess secondary to pain.  The veteran made a 
satisfactory fist in the left hand and was able to oppose the 
thumb to the tip of the index and long fingers but he had 
some difficulty with opposing the tips of the ring and small 
fingers.  Grip strength was estimated at 3+/5 for the left 
hand.  Examination of the back revealed that he was able to 
stand erect without any spasm or tenderness noted.  On range 
of motion testing, he showed flexion to 40 degrees; extension 
to 25 degrees; right and left rotation to 20 degrees; right 
lateral bending to 30 degrees; and left lateral bending to 20 
degrees.  The veteran had pain in particular with flexion, 
extension, and left lateral bending.  With lumbar extension, 
he had pain into the left leg.  There was no additional 
limitation of motion after repetitive motion.  Impression 
included degenerative disc disease of the cervical and lumbar 
spine; residuals of left shoulder injury with dislocation and 
prior MRI evidence of supraspinatus tendinosis, with residual 
pain, guarding, and limitation of motion.  Records indicate 
left brachial plexopathy.  The examiner added that, based 
upon examination findings, he estimated that the veteran had 
moderately severe limitation of motion with associated 
significant pain on range of motion testing.  The examiner 
stated that it is likely the degenerative disc disease of the 
cervical and lumbar spine is likely associated with weakened 
movements and excess fatigability.  The veteran does have 
pain, which is basically manifested on movement of all areas.  
The examiner did not see any skin changes indicative of 
disuse.  Regarding bed rest episodes, although the veteran 
had been treated by a physician within the last year, he had 
not had any prescribed bed rest within the last year.  With 
regard to the left shoulder and upper arm, the veteran had 
markedly limited functioning of the left upper extremity; 
however, the examiner did not think that veteran would be 
equally well served by an amputation below the elbow.  
Ability to grasp and manipulate was as described in the 
report.

At a later July 2004 VA neurological examination, the veteran 
reported that he still cannot use the left upper extremity.  
He has numbness in the left shoulder blade underneath and 
also down the left shoulder, arm, forearm, and into the 
fingers of the hand.  The veteran described numbness more in 
the left hand, little, and ring fingers and also in the thumb 
and index fingers.  When the veteran tilts his head, the 
numbness also goes down all the way into the side of the 
chest.  The numbness is constant in the left upper and lower 
extremities.  In the left lower extremity, the veteran 
reported constant numbness from the leg in the calf down.  He 
also reported chronic low back pain going into the left lower 
extremity along the sciatic distribution in the back of thigh 
and up to the calf.  After that, the veteran does not feel 
anything in the left leg.  With regard to left upper 
extremity, the veteran reported that he cannot lift anything, 
cannot grasp, and cannot hold any coffee cup.  He also has 
back spasms and shaky in the left upper extremity.  With 
gait, the veteran reported that his ankle catches once in 
awhile while walking.  The veteran complained of back pain 
flare-ups every couple of days per week, necessitating 
resting.  The back pain gets worse when he is trying to have 
bowel movements, then he must lay down on the floor all day.  
He also complained of twitching in the left upper extremity 
and feeling restless on the left side.  

On examination, the veteran was unable to walk on toes and 
heels but could take a few steps tandem walking.  Cranial 
nerves were grossly intact.  No involuntary movements were 
noted on motor examination.  There was mild atrophy in the 
left upper extremity-- biceps, triceps, and left palmar 
muscles.  Left hand grip was weak, 4-/5.  He also had 
impairment of the fine finger movements in the left hand.  
The veteran did not raise the left arm secondary to shoulder 
pain.  In the left lower extremity, power was 4 to 4-/5 
secondary to low back pain, he did not push against 
resistance.  There was mild weakness of the dorsiflexion of 
the left foot.  Left ankle jerk was absent.  Mild flaccidity 
was noted in the left hand.  There was decreased pinprick in 
left leg below the calf area, also in the left foot.  There 
was decreased pinprick in the left upper extremity, 
diffusely, not in dermatomal pattern.  Vibration was absent 
in the left ankle and toes.  There was decreased vibration in 
the left upper extremity.  The veteran reported migraine-type 
headaches two or three times per month, for which he takes 
Imitrex.  The veteran's headaches got worse with any movement 
or light.  The veteran gets severe pain in the left side 
mainly periorbital.  When he gets these headaches, he does 
not want to be touched or moved.  His headaches are 
associated with nausea and vomiting for which he takes 
Compazine.  The veteran reported that if he caught it early, 
a headache might last 30 to 40 minutes or up to 2 hours.  
Even after migraine headaches, he sometimes gets rebound pain 
that might last for three or four hours.  The veteran 
indicated that he cannot function during these headaches.  He 
reported movement or any touch makes the headaches worse and 
that he has to stay in a dark, quiet room.  The impression 
included: chronic headaches, migraine type, two to three per 
month during which he cannot function; and left brachial 
plexopathy, cannot grip or use the left hand, does not have 
any grasping and manipulation, and he has fine finger 
movements impairment.  The examiner added that the veteran 
can slightly elevate the arm but has marked limitation of 
functioning of the left upper extremity, adding that he did 
not think that the veteran would be equally served by an 
amputation below the elbow.  The veteran also had chronic low 
back pain and degenerative disease of the lumbar spine, with 
pain more of sciatic distribution along the back on the left 
and into the left leg.  He also has weakness in the left 
lower extremity and left ankle jerk absent.  The veteran also 
has chronic neck pain and degenerative disease of the 
cervical spine.

In a December 2004 rating decision, VA assigned a 60 percent 
rating for degenerative disc disease of the lumbar spine 
retroactive to November 1999.

In August 2005, the veteran and his spouse testified at a 
videoconference hearing.  With regard to the cervical spine 
disability, the veteran indicated that he experiences muscle 
spasms and stiffness and that he usually spent three or four 
days a month in bed, not being able to get up or down.  For 
instance, his wife has to help him in and out of the tub, 
putting on his shoes, etc.  He stated that the top of his 
left arm got sharp, burning pain, while the bottom part of 
his arm is numb, maintaining that it is radiculopathy or 
permanent nerve damage.  The shoulder is where the brachial 
plexopathy is partially numb.  The back side has sharp, 
burning pain.  The middle of the upper quadrant of his back 
and shoulder is completely numb, but he has leg, burning, 
pain due to nerve damage.  The veteran claims an average of 
three to four days of incapacitating episodes.  He testified 
that because of back problems one week of year he is laid up 
in bed.  His wife has to help him with his pants and shoes 
before she leaves work.  The veteran's wife indicated that 
the veteran had tried to use a brace on his left arm but that 
he gets muscle spasm in the back of his arm, whereas if the 
veteran lets his arm hang down he does not have as many 
spasms.  The veteran indicated that a sling gave him 
headaches.  The veteran felt that he had severe limited 
motion of his left upper extremity.  The veteran's wife 
indicated that was not financially feasible for them to get 
an evaluation done by a private neurosurgeon.  The veteran 
stated that he has not received a copy of the December 2004 
supplemental statement of the case, but did receive a copy of 
the rating decision.  The veteran reported that he gets 
migraine headaches two to three times a month and is 
currently on Zomig.  His spouse added that the veteran's 
headaches are not completely controlled with the Zomig, 
adding that his migraine headaches last three days and she 
has to take him Compazine for nausea and sensitivity to 
light.  The veteran added that when he lies down because of 
his headaches his back hurts more.  The veteran stated that 
when he gets migraine, they last from 24 to 48 hours and he 
is incapacitated because he cannot stand light or sound, 
about five to six days out of a month.  Movement causes 
vomiting and therefore he cannot get in a car because of it.  
The veteran's wife indicated that she is a nurse and feels 
that what is going on with the veteran's brachial plexus and 
cervical spine is what triggers his migraines; there are 
muscle spasms in the cervical spine.  With regard to his left 
hand, the veteran estimated that he had 10 to 15 percent use 
of it because his arm twitches and he cannot hold a glass of 
juice because of numbness.  His spouse confirmed that the 
veteran has little grip and that she has to dress and help 
him into the truck and to lift his leg up to fit him into the 
bathtub because he cannot lift his leg up.  The veteran 
testified that he is right handed and that his pain is 7 to 8 
out of 10.  He indicated that what he really wanted, and felt 
he deserved, was a permanent 100 percent schedular rating.      

Analysis

The veteran contends that the disability ratings assigned for 
the disabilities in issue should be increased to reflect more 
accurately the severity of his symptomatology, to include the 
grant of SMC for loss of use of his left hand.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Since the appeal arises from initial rating 
decisions that awarded service connection, it is not the 
present level of disability that is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

Cervical and Lumbar Spine Disabilities

The Board observes that the criteria relating to spinal 
disorders were amended several times since July 2002 and the 
most favorable one must be applied.  See 67 Fed. Reg. 48,785 
(July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a); 69 Fed. Reg. 32,449 (June 10, 2004); see also 
VAOPGCPREC 3-2000.  
 
The veteran's cervical and lumbar spine disabilities 
initially were rated as intervertebral disc syndrome (IDS), 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, and later, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5243.  Prior to 
September 23, 2002, Diagnostic Code 5293 for IDS provided for 
a maximum 60 percent rating for pronounced IDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief; a 40 
percent rating was assigned when IDS was severe, with 
recurring attacks and intermittent relief.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2002).  On September 23, 2002, new 
rating criteria for IDS became effective.  67 Fed. Reg. 
54,345 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 until September 26, 2003 when it was 
recodified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  The 
revised diagnostic code now provides for the evaluation of 
IDS (pre-operatively or post-operatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised 
regulation defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.

Under the "new" Diagnostic Codes 5293/5243, an incapacitating 
episode is a period of acute signs and symptoms due to IDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  These "new" criteria provide that a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  It is also noted that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using the evaluation criteria for the most appropriate 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

The Board has considered rating the veteran's low back 
disability due to limitation of motion or as lumbosacral 
strain, under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5295 (prior to September 26, 2003); however, the maximum 
rating under either of these diagnostic codes was 40 percent.  
Since the veteran already has a 60 percent rating, neither 
diagnostic code (5292 or 5295) is applicable.

Prior to September 26, 2003, severe limitation of motion of 
the cervical spine warranted a maximum 40 percent rating, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  
Regarding the current Diagnostic Codes 5237 for cervical and 
lumbosacral strain and 5242 for degenerative arthritis of the 
spine under the revised spine rating criteria effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease: unfavorable ankylosis of the entire spine warrants 
a maximum 100 percent rating; while unfavorable ankylosis of 
the entire thoracolumbar spine is given a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 
percent rating.  Normal forward flexion of the cervical 
spine in zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242).

Reviewing the evidence of record, under the revised spinal 
disorder rating criteria delineated in Diagnostic Codes 5237 
and 5242 effective in September 2003, the veteran has not 
been shown to have unfavorable ankylosis of either the 
cervical, thoracolumbar spine or the entire spine, that is, 
ankylosis resulting in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching, to warrant either a 50 or 100 percent 
rating.  

Similarly, under the revised spinal disorder rating criteria 
effective in September 2002 for IDS, the veteran has not 
required prescribed bed rest; thus, a rating for IDS is not 
warranted under Diagnostic Code 5243.  Under Diagnostic Code 
5243, to warrant a 60 percent rating the evidence for either 
his cervical or lumbar spine disability would have to show 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Even the veteran and 
his spouse have not testified that such is the case.  Thus, 
the veteran's cervical and lumbar spine disabilities are best 
rated under Diagnostic Code 5293 (prior to September 23, 
2002).  Prior to September 23, 2002, Diagnostic Code 5293 for 
IDS provided for a maximum 60 percent rating for pronounced 
IDS, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief; a 40 percent rating was assigned when IDS was severe, 
with recurring attacks and intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (2002).  As the evidence noted 
above shows the veteran's lumbar spine disability is 
manifested by pronounced IDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain, 
absent ankle jerk.  Moreover, both the veteran and his spouse 
have testified that he also has demonstrable muscle spasm.  
Such symptomatology warrants a 60 percent rating for the 
lumbar spine.  Since the criteria for Diagnostic Code 5293 
includes sciatic neuropathy, the Board concludes that a 
separate rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8520, for rating sciatic neuropathy, is prohibited under the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2005), the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  Under that 
diagnostic code a 60 percent rating is warranted for severe 
sciatic neuropathy with marked atrophy.  Since there is no 
evidence of complete paralysis due to sciatic neuropathy 
shown by foot dangles and drops, no active movement is 
possible of muscle below the knee, flexion of the knee is 
weakened or (very rarely) lost, the criteria for a 80 percent 
(maximum) rating under Diagnostic Code 8520 for the lumbar 
spine have not been met.

Similarly, review of the evidence shows that the veteran's 
cervical spine disability warrants a 40 percent rating under 
either Diagnostic Code 5290 for severe limitation of motion 
or Diagnostic Code 5293 for severe IDS with recurring attacks 
and intermittent relief.  A 40 percent rating is the maximum 
rating allowable under the former diagnostic code and the 
Board notes that the latter diagnostic code includes 
consideration of the DeLuca criteria, and that a 60 percent 
rating for the veteran's cervical spine is not warranted 
because the veteran's neck disability has not been shown to 
be pronounced.  Moreover, since separate ratings have been 
assigned for left brachial plexopathy and the veteran's left 
shoulder and arm disability, a 60 percent rating under 
Diagnostic Code 5393 for the veteran's cervical spine 
disability is prohibited under the anti-pyramiding provision 
of 38 C.F.R. § 4.14.

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Codes 5292, 
5293 and 5295, the revised Diagnostic Codes 5237 or 5242, or 
the current Diagnostic Code 8520, for awarding an evaluation 
in excess of 60 percent for the veteran's lumbar spine 
disability.  Similarly, there is no basis under the former 
Diagnostic Codes 5290 and 5293 or the revised Diagnostic 
Codes 5237 or 5242, for awarding an evaluation in excess of 
40 percent for the veteran's cervical spine disability.  As 
the preponderance of the evidence is against the claims for 
higher evaluations, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim for a higher evaluation must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Upper Extremity

As to a rating under the limitation of shoulder motion, 
C.F.R. § 4.71a, Diagnostic Code 5201, motion limited to 25 
degrees from the side is rated a maximum 30 percent for a 
minor (nondominant) joint; motion limited to midway between 
side and shoulder level warrants a 20 percent for a minor 
(nondominant) joint; and motion limited to shoulder level is 
rated as 20 percent disabling.  C.F.R. § 4.71a, Diagnostic 
Code 5201 (2005).

Paralysis of all radicular groups (nondominant extremity) 
warrants a maximum 80 percent rating, if complete.  For 
incomplete paralysis, a 60 percent rating is provided, when 
severe; a 30 percent rating is warranted, when moderate; and 
a 20 percent rating is given when mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2005).  Neuritis is rated under 
Diagnostic Code 8613 and neuralgia is rated under Diagnostic 
Code 8713.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2005).  Similarly, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2005).  See nerve 
involved for diagnostic code number and rating.

The maximum rating which may be assigned for neuritis not 
characterized by organic changes or neuralgia, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, will be that for 
moderate, incomplete paralysis under 38 C.F.R. § 4.124a.  For 
incomplete paralysis, a 30 percent rating is warranted, when 
moderate.  38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8613 
and 8713 (2005).

When DeLuca is considered and resolving the doubt in the 
veteran's favor, the Board finds that the veteran's left 
(minor) shoulder and left arm disability is manifested by 
limitation of motion approximating to 25 degrees from the 
side.  Both hearing testimony and examination results reflect 
the veteran's inability to raise his left arm and severe 
limitation of motion of the left upper extremity.  Since 
there is no evidence of organic changes, under 38 C.F.R. §§  
4.123 and 4.124, the maximum rating which may be assigned for 
neuritis or neuralgia of the left brachial plexopathy will be 
that for moderate, incomplete paralysis, or 30 percent. 

The Board also considered rating the veteran's left upper 
extremity disability under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200 and 5202; however, since there is no evidence of 
ankylosis of scapulohumeral articulation or impairment of the 
humerus, a rating in excess of 30 percent is not warranted 
under either of these diagnostic codes.  Thus, the Board 
concludes that the preponderance of the evidence is against 
separate ratings in excess of 30 percent for left shoulder 
and upper arm condition and for left brachial plexopathy due 
to injury.

Migraine Headaches

The veteran's service-connected migraine headaches are 
currently evaluated as 30 percent disabling, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2005).  Under this diagnostic 
code, very frequent, completely prostrating and prolonged 
attacks (of migraine headaches) productive of severe economic 
inadaptability warrant a maximum 50 percent disability 
evaluation.  If there are characteristic prostrating attacks 
occurring on an average of once a month over the past several 
months, a 30 percent disability rating is warranted. 

Resolving the doubt in the veteran's favor, the Board 
concludes, based on the hearing testimony and medical 
evidence of record, the veteran's migraine headaches warrant 
a 50 percent disability rating.  This is so because his 
migraines are productive of severe economic inadaptability, 
averaging at least three or four completely prostrating and 
prolonged attacks each month, which can last up to 48 hours.  
His attacks are manifested by sensitivity to sound and light, 
nausea, and vomiting, requiring bed rest in a dark room.  

In summary, the Board concludes that based on the above, 
there is no evidence that the veteran's disabilities 
addressed above have been more severe any time during the 
period of this initial evaluation to warrant staged ratings.  
Fenderson, 12 Vet. App. 119.

Special Monthly Compensation (SMC)

As noted above, the veteran has multiple service-connected 
disabilities which affect the functioning of his left upper 
extremity.

There are various levels of SMC based on the effects of 
service-connected disabilities.  For example, there is SMC 
for loss of use of a hand.  Loss of use of a hand will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the elbow with use of a 
suitable prosthesis.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of a hand, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Complete ankylosis of two major joints of an 
extremity will constitute loss of use of the hand.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a).  

Upon consideration of the evidence, the Board is unable to 
find that the veteran currently has actual loss of use of the 
left upper extremity due to his service-connected 
disabilities.  The veteran does not have complete ankylosis 
of two major joints of his left upper extremity.  But he does 
have a significant degree of left upper extremity impairment, 
yet the veteran's left hand, arm, and upper extremity joints 
still retain meaningful motion and strength, such that he 
continues to be able to perform a number of useful tasks with 
the left upper extremity.  The evidence does not establish 
actual loss of use of his left upper extremity, and no 
medical professional has stated that he has loss of use of 
his left upper extremity.  As the July 2004 VA neurological 
examiner noted, the veteran has left brachial plexopathy.  
The examiner added that he cannot grip or use the left hand, 
and that he does not have any grasping and manipulation, and 
he has fine finger movement impairment.  The examiner added 
that the veteran can slightly elevate the arm but has marked 
limitation of functioning of the left upper extremity, 
stating that he did not think that the veteran would be 
equally served by an amputation below the elbow.  

The Board appreciates the significant degree of difficulty 
produced by the veteran's service-connected disabilities, 
which are collectively rated totally disabling.  Yet the 
medical evidence simply does not demonstrate that he 
currently has loss of use of the left upper extremity.  The 
preponderance of the evidence is against the claim for SMC 
based on loss of use of the left upper extremity, and thus 
the benefit-of-the- doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) West 2002).

Finally, the Board notes that the veteran testified that he 
did not receive a copy of the December 2004 SSOC.  The Court 
has held that there is a presumption of regularity that the 
Secretary properly discharged his official duties by mailing 
a copy of a VA decision or an SOC to the last known address 
of the appellant and the appellant's representative, if any, 
on the date that the decision is issued.  See Woods v. Gober, 
14 Vet. App. 214, 216-17 (2000).  The appellant may rebut 
that presumption by submitting "clear evidence" to the 
effect that VA's regular mailing practices are not regular or 
that they were not followed.  The burden then shifts to the 
Secretary to establish that the VA decision or SSOC was 
mailed to the claimant.  See Ashley v. Derwinski, 2 Vet. App. 
303, 308-09 (1992).  Absent evidence that the veteran 
notified VA of a change of address and absent evidence that 
any notice sent to him at his last known address has been 
returned as undeliverable, VA is entitled to rely on that 
address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  
Thus, the veteran has failed to rebut the presumption of 
regularity in this case, particularly in light of the fact 
that the veteran received a copy of the December 2004 rating 
decision and the veteran's representative received a copy of 
the SSOC in question.


ORDER

An initial rating in excess of 40 percent for degenerative 
disc disease and herniated nucleus pulposus of the cervical 
spine with radiculitis is denied.

An initial rating in excess of 60 percent for degenerative 
disc disease of the lumbar spine is denied.

A rating of 30 percent for a left shoulder and upper arm 
condition is granted, subject to laws and regulations 
governing monetary benefits.

An initial rating in excess of 30 percent for left brachial 
plexopathy due to injury is denied.

A rating of 50 percent for migraine headaches is granted, 
subject to the laws and regulations governing monetary 
benefits.

Special monthly compensation (SMC) based on loss of use of 
the left upper extremity is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


